Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2022.
Applicant's election with traverse of claims 12-20 in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner to consider all claims in the application.  This is not found persuasive because examination of the method claims would require a different field of search than the apparatus claims. For example, the method claims would require searching for a sputtering control system for operating based upon a curved substrate, whereas the apparatus claims only require searching a sputtering system that may be used with a curved substrate and are capable of performing similar method steps (e.g. adjusting the sputtering mechanism to different positions).
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
In line 14 of pg. 1, “More, specifically, the present” should read “More specifically, the present” without the comma after “more” to correct grammar.
In line 20 of pg. 9, “processor 6 can active the position-adjusting” should read “processor 6 can activate the position-adjusting”
Appropriate correction is required.
Claim Objections
Claim 14 objected to because of the following informalities:  
In claim 14, “claim12” should be amended to read “claim 12” by adding a space.
In claim 14, “for storing a data” should read “for storing data” because “data” is a plural noun.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sputtering mechanism,” “position-adjusting mechanism,” and “angle adjustment unit” in claims 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 12, the limitation “sputtering mechanism… used to sputter a coating material” invokes 35 U.S.C. 112(f) because “mechanism” is a generic placeholder with no specific structural meaning, is modified by the functional language “used to sputter a coating material,” and the generic placeholder is not modified by sufficient structure for performing the claimed function. The specification describes the sputtering mechanism may comprise a sputtering target (pg. 6 line 24-25). Therefore, the limitation is interpreted to mean a sputtering target or equivalent thereof.
In claim 12, the limitation “position-adjusting mechanism… used to adjust the sputtering mechanism to different positions” invokes 35 U.S.C. 112(f) because “mechanism” is a generic placeholder with no specific structural meaning, is modified by the functional language “used to adjust the sputtering mechanism to different positions,” and the generic placeholder is not modified by sufficient structure for performing the claimed function. The specification describes the position adjusting mechanism adjusts the sputtering mechanism to different positions based upon data from a processor, wherein the adjustment may be toward or away from the substrate (pg. 16 line 20-23; pg. 17 line 14-19; Figs. 1B, 2) but does not disclose the structure for performing the recited function. Therefore, the limitation will be interpreted as any structure capable of adjusting the position of the sputtering mechanism.
In claim 13, the limitation “angle adjustment unit for adjusting the sputtering direction of the sputtering mechanism” invokes 35 U.S.C. 112(f) because “unit” is a generic placeholder with no specific structural meaning, is modified by the functional language “for adjusting the sputtering direction of the sputtering mechanism,” and the generic placeholder is not modified by sufficient structure for performing the claimed function. The specification describes the angle-adjusting unit controls a magnet to achieve the purpose of adjusting the sputtering direction (pg. 7 line 11-15) but does not disclose the structure for performing the recited function. Therefore, the limitation will be interpreted as any structure capable of adjusting the sputtering direction.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the limitation “wherein the sputtering mechanism is used to sputter a coating material to different parts of the second surface of the curved substrate at different positions” is unclear as to whether the “different positions” refer to the curved substrate surface or the sputtering mechanism. Additionally, the limitation “adjust the sputtering mechanism to different positions” is unclear as to whether the “different positions” are the same “different positions” that the sputtering mechanism is sputtered from and whether these positions are referring to the substrate or the sputtering mechanism.
In claim 13, “the sputtering direction of the sputtering mechanism” lacks antecedent basis and thus is indefinite because it is unclear what direction is referred to by “the sputtering direction” of the sputtering mechanism. This rejection may be overcome by amending the claim to read “a sputtering direction” instead of “the” sputtering direction.
Claims 14-20 depend on claim 12 and thus are indefinite by virtue of depending on an indefinite claim.
Claim 12-13 limitations “position-adjusting mechanism… used to adjust the sputtering mechanism to different positions” and “angle adjustment unit for adjusting the sputtering direction of the sputtering mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the position adjusting mechanism adjusts the sputtering mechanism to different positions based upon data from a processor, wherein the adjustment may be toward or away from the substrate (pg. 16 line 20-23; pg. 17 line 14-19; Figs. 1B, 2) and the angle-adjusting unit controls a magnet to achieve the purpose of adjusting the sputtering direction (pg. 7 line 11-15) but does not provide a structure for performing the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN 108359944 A).
	Regarding claim 12, Zhou (CN 108359944 A) teaches a coating device comprising a moving mechanism 3 (carrying platform), inherently having a first surface, supporting a curved cover plate 1 (curved substrate), inherently having a second surface, a sputtering mechanism 2 used to spray coating material onto the curved substrate (para 0036-0038; Fig. 1-2). Zhou teaches a computing mechanism 5 (position adjusting mechanism) for controlling the moving mechanism 3 such that different coating areas on the curved cover plate are sequentially moved such that different coating areas (L1-Ln) are coated by the sputtering mechanism (sputter a coating material at different parts of the second surface of the curved substrate at different positions) (para 0043, 0050; Fig. 1-2). Because the substrate is moved relative to the target, the position adjusting mechanism adjusts the sputtering mechanism to face different positions of the substrate. Zhou fails to explicitly teach a chamber; however, the process of sputtering requires a vacuum and thus the coating device of Zhou would necessarily have a chamber.
	Regarding claim 13, Zhou teaches a correction mechanism 4 (angle adjustment unit) for correcting the coating material spray path direction (adjusting the sputtering direction of the sputtering mechanism) (para 0039-0040; Fig. 1).
	Regarding claim 16, Zhou teaches the computing mechanism 5 (position adjusting mechanism) for controlling and connected to the moving mechanism 3 (carrying platform) (para 0043, 0050; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 108359944 A) in view of Rogers (US 20160093477 A1) and Bender (US 20120080309 A1).
	Regarding claim 12, Zhou (CN 108359944 A) teaches a coating device comprising a sputtering mechanism 2 used to spray coating material onto a (second) surface of a curved cover plate 1 (curved substrate) (para 0036-0038; Fig. 1-2). Zhou also teaches the sputtering mechanism coats different coating areas (L1-Ln) (parts) as the substrate is moved relative to the target (sputter a coating material at different parts of the second surface of the curved substrate at different positions) (para 0043, 0050; Fig. 1-2). 
Zhou fails to explicitly teach a chamber, a carrying platform disposed in the chamber and having a first surface, wherein the carrying platform is used to carry the curved substrate, and a position adjusting mechanism used to adjust the sputtering mechanism to different positions. However, Rogers (US 20160093477 A1), in the analogous art of sputtering onto curved substrates, teaches a curved substrate 202, such as a lens, that is placed on a support 203 (carrying platform) (para 0032, para 0044; Fig. 2). Because Rogers teaches that such supports were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a substrate support below the substrate of Zhou with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Additionally, Bender (US 20120080309 A1), in the analogous at of sputtering, teaches a target wobble drive system 208 (position adjusting mechanism) adapted for moving the target relative to the substrate (adjusting the sputtering mechanism to different positions) as an alternative to moving the substrate in order to control the relative position of the substrate and target (para 0028-0030; Fig. 1-2). Similarly, Zhou teaches a computing mechanism 5 (position adjusting mechanism) for controlling the moving mechanism 3 such that different coating areas on the curved cover plate are sequentially moved such that different coating areas (L1-Ln) are coated by the sputtering mechanism (para 0043, 0050; Fig. 1-2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the movement of the substrate controlled by the computing mechanism in Zhou with a movement of the target, as described by Bender, because this is a substitution of equivalent elements yielding predictable results. Alternatively, because Bender teaches that such drive systems were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a target drive system in addition to the substrate drive system of Zhou to improve control of the deposition process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Bender also teaches a vacuum chamber 102 for performing the sputtering process (para 0022; Fig. 2). Because Bender teaches that such chambers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the Zhou apparatus inside a vacuum chamber with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 13, the combination of Zhou, Rogers, and Bender teaches a correction mechanism 4 (angle adjustment unit) for correcting the coating material spray path direction (adjusting the sputtering direction of the sputtering mechanism) (Zhou para 0039-0040; Fig. 1).
Regarding claim 16, the combination of Zhou, Rogers, and Bender teaches the drive system 208 (position-adjusting mechanism) is connected to the sputtering target 120 (mechanism) (para 0029; Fig. 2).
Regarding claim 19, the previous combination of Zhou, Rogers, and Bender fails to explicitly teach the sputtering mechanism comprises a magnet used to adjust a sputtering direction of the sputtering mechanism. However, Bender teaches film distributions may be controlled (adjust a sputtering direction) by magnet wobbling of a magnet assembly within the cathode assembly (para 0048, 0077). Because Bender teaches that such magnet assemblies were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a magnet assembly in the sputtering mechanism of the Zhou apparatus to better control deposition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 108359944 A) in view of Rogers (US 20160093477 A1) and Bender (US 20120080309 A1), as applied to claim 12 above, and further in view of Portka (US 20190003039 A1).
Regarding claim 14, the combination of Zhou, Rogers, and Bender teaches a computing mechanism 5 comprising a processor for storing a computer program (data) (para 0051, 0055; Fig. 1). The aforementioned combination fails to explicitly teach the data comprises a distance between the different parts of the second surface of the curved substrate and the first surface of the carrying platform. However, Portka (US 20190003039 A1), in the analogous art of sputtering on a curved substrate, teaches controlling the sputtering process on the basis of a characteristics curve map or transfer function (data) which can be stored in a control system for control of the deposition process (para 0063), wherein the characteristics curve or transfer function relates the substrate reference surface 10 (first surface of the carrying platform) to the surface shape of the substrate (second surface of the curved substrate) and the substrate is divided into sub-areas (different parts) controlled to be at desired distance relative to the sputtering targets (para 0034, 0040, 0043, 0067; Fig. 2) in order to produce a homogenous layer (para 0031). 
Zhou teaches controlling the deposition rate corresponding to each coating area to improve film uniformity (para 0027) and Bender teaches controlling a target position or target angle to control the film uniformity (para 0029, 0035; Fig. 2, 5). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to develop a characteristics curve or transfer function, as described by Portka, to be stored in the processor of Zhou in order to further improve control of film uniformity. Because the characteristics curve or transfer function relates the substrate reference surface positioned at the backside of the substrate support and the substrate shape defining the surface to be coated to be, the curve/function would necessarily store the distance between the backside (first surface) of the carrying platform and the top second surface) of the substrate.
Regarding claim 19, the previous combination of Zhou, Rogers, and Bender fails to explicitly teach the sputtering mechanism comprises a magnet used to adjust a sputtering direction of the sputtering mechanism. However, Portka teaches a magnet system arranged on the side of the target facing away from the target that may be pivoted to control sputter directions (para 0007, 0046, 0076). Because Portka teaches that such magnet assemblies were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a magnet assembly in the sputtering mechanism of the Zhou apparatus to better control deposition with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 108359944 A) in view of Rogers (US 20160093477 A1) and Bender (US 20120080309 A1), as applied to claim 12 above, and further in view of Portka (US 20190003039 A1) and Hong (US 20110220022 A1).
	Regarding claim 15, the combination of Zhou, Rogers, and Bender fails to explicitly teach a first sensor disposed adjacent to the sputtering mechanism, wherein the first sensor is used to detect a distance between the sputtering mechanism and the different parts of the second surface of the curved substrate. However, Portka (US 20190003039 A1), in the analogous art of sputtering on a curved surface, teaches the distance between a surface of the substrate and the sputtering target is defined to control the height of the target relative to the substrate, wherein the shape of the to be coated substrate is known (para 0040-0044), to produce a uniform/homogenous film (para 0031). Additionally, Hong (US 20110220022 A1), in the analogous art of thin film deposition, teaches a camera 170 (first sensor) adjacent to a thin film deposition assembly 100 (sputtering mechanism) for detecting the distance between the substrate 500 and the thin film deposition assembly 100 so that the substrate and thin film deposition assembly may be moved relative to each other so that they are spaced apart by a predetermined distance and film uniformity can be improved (para 0091, 0113, 0121, 0171; Fig. 4).
Zhou teaches controlling the deposition rate corresponding to each coating area to improve film uniformity (para 0027) and Bender teaches controlling a target position or target angle to control the film uniformity (para 0029, 0035; Fig. 2, 5). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to improve film uniformity by controlling the height/position of the target relative to the curved surface of the substrate, as described by Portka, based upon measurements of the distance between the substrate and the target with a camera (sensor), as described by Hong.
	Regarding claim 20, the previous combination of Zhou, Rogers, Bender, Portka, and Hong fails to explicitly teach the first sensor comprises a curvature sensing unit used to detect a curvature of the different parts of the second surface of the curved substrate. However, the camera (sensor) detects the distance between the target and substrate surface at each position (Portka para 0043; Hong para 0113) and thus necessarily is a curvature sensing unit that detects the curvature of different parts of the second surface of the curved substrate. Alternatively, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The previous combination teaches a camera (curvature sensing unit) having all of the claimed structural limitations, which is necessarily capable of detecting a curvature of the different parts of the second surface of the curved substrate.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 108359944 A) in view of Rogers (US 20160093477 A1) and Bender (US 20120080309 A1), as applied to claim 12 above, and further in view of Wang (US 20160186312 A1).
	Regarding claim 17, the combination of Zhao, Rogers, and Bender fails to explicitly teach a second sensor, wherein the carrying platform is disposed between the second sensor and the sputtering mechanism and the second sensor is used to detect a distance between the carrying platform and the second sensor in a second direction, wherein the second direction is perpendicular to a first direction, and the first direction is parallel to a normal direction of the first surface. However, Wang (US 20160186312 A1), in the analogous art of sputtering, teaches a plurality of position sensors 4 (second sensor) provided for detecting when the substrate moves to a limiting position in a direction perpendicular to the normal of the substrate (distance between the carrying platform and second sensor in the second direction, wherein the second direction is perpendicular to a first direction and the first direction is parallel to a normal direction of the first surface) in order to ensure the substrate is driven according to a desired scheme during the coating process (para 0064; Fig. 3, 4).
Zhao teaches controlling the position of the substrate laterally with respect to the target (para 0038, 0043; Fig. 2). Therefore, because Wang teaches that such position sensors were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a position sensor in the Zhou apparatus to further control the substrate movement with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The combination of Zhao, Rogers, Bender, and Wang teaches the position sensor 4 is located behind the substrate (Wang Fig. 4) and thus the carrying platform, which supports the substrate, would be between the second sensor and the sputtering mechanism. Alternatively, shifting the position of the position sensor would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
	
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 108359944 A) in view of Rogers (US 20160093477 A1) and Bender (US 20120080309 A1), as applied to claim 12 above, and further in view of Weichart (US 20190341234 A1).
	Regarding claim 18, the combination of Zhou, Rogers, and Bender fails to explicitly teach the carrying platform comprises a reflecting plate located at one end of the carrying platform. However, Weichart (US 20190341234 A1), in the analogous art of sputtering, teaches a metal workpiece support 19 for holding a substrate (para 0102; Fig. 1). Because Weichart teaches that such support materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the substrate support of Zhou in view of Rogers and Bender out of a metal material with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Metals are reflective and therefore the metal substrate support (carrying platform) would comprise a reflecting plate along its entire surface (located at one end of the carrying platform). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (JP 2010277094 A) teaches a curved substrate placed on a flat support surface with a gap between the substrate and support, as in the instant application. Ewert (US 20120231633 A1) teaches a reflective surface on an edge ring of the substrate support, which broadly reads on the claim 18 limitation of “a reflecting plate located at one end of the carrying platform.” Vukkadala (US 20150120216 A1) teaches a geometry measurement tool for measuring the shape/curvature of the substrate, which meets the claim 15 limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797